DETAILED ACTION
This is a response to applicant’s submissions filed on 10/26/2021.  Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/29/2021 has been received and considered.

Claim Objections
Claims 1, 5, 9-11, 13, 15, and 16 are objected to because of the following informalities:  
in claim 1, line 12, claim 9, lines 11-12, and claim 15, lines 13-14, element “the second plurality of main shaft helical gears” should be corrected to --the plurality of main shaft helical gears--;
in claims 1 and 9, lines 15-19, element “a shift actuator structured to selectively couple one of the first helical gear and the second helical gear to the input shaft via the first gear coupler and to selectively couple one of the plurality of helical main shaft gears to the main shaft via the at least one second gear coupler” should be corrected to --a first shift actuator structured to selectively couple one of the first helical gear and the second helical gear to the input shaft via the first gear coupler, and a second shift actuator structured to selectively couple one of the plurality of main shaft helical gears to the main shaft via the at least one second gear coupler--;
in claims 5 and 11, lines 1-3, element “the first helical gear, the second helical gear, the first plurality of helical countershaft gears and the plurality of main shaft helical gears comprise” should be corrected to --the first helical gear, the second helical gear, the plurality of helical countershaft gears and the plurality of helical main shaft helical gears comprise--;
in claim 9, lines 20-21, element “a plurality of sun gears in meshing engagement with the sun gear” should be corrected to --a plurality of planet gears in meshing engagement with the sun gear--;
in claim 10, lines 1-2, element “high speed twin countershafts” should be corrected to --twin countershafts--;
in claim 13, lines 1-2, element “a low loss lube system” should be corrected to --a lube system--;
in claim 15, lines 6-10, element “twin countershafts having a plurality of helical countershaft gears mounted thereon, a first and a second of the plurality of helical countershaft gears being in driving engagement with the first helical gear and the second helical gear respectively, the countershaft being supported by counter shaft enclosure bearings at opposite ends thereof” should be corrected to --twin countershafts, a first of the twin countershafts having a plurality of helical countershaft gears mounted thereon, a first and a second of the plurality of helical countershaft gears being in driving engagement with the first helical gear and the second helical gear respectively, the first countershaft being supported by countershaft enclosure bearings at opposite ends thereof--;
in claim 16, lines 1-2, element “the helical gears comprise” should be corrected to --the first helical gear, the second helical gear, the plurality of helical countershaft gears and the plurality of helical main shaft helical gears comprise--.
Appropriate correction is required.

Claim Interpretation
Certain claim limitation interpretations are noted.
In the claims, the phrase “configured to couple to” (e.g., claim 1, line 2) and “coupleable to” (e.g., claim 1, line 3) include a selective coupling between two elements, and the broadest reasonable interpretation of the term “couple” as including intervening elements between the elements which are coupled together, such that torque is transferred between the coupled elements. That is, this phrase is interpreted to include element A selectively operatively coupled to element B for torque transmission, either directly or through intervening elements.
In the claims, the phrase “coupled to” (e.g., claim 2, line 3) includes the broadest reasonable interpretation of including intervening elements between the elements which are coupled together, such that torque is transferred between the coupled elements. That is, this phrase is interpreted to include element A operatively coupled to element B for torque transmission, either directly or through intervening elements.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a first helical gear and a second helical gear that are coupleable to the input shaft by a first gear coupler, in combination with the other elements required by the claim.
Regarding claims 9 and 15, the prior art does not disclose or render obvious the sun gear is selectively coupled to the ring gear, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619